  Case 1:20-cr-00016-RGA Document 12 Filed 04/20/20 Page 1 of 1 PageID #: 53



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )   Crim. Action No. 20-16-RGA
                                         )
BRENDAN BELLAMY                          )
                                         )
                   Defendant.            )

     MOTION TO DISMISS THE INDICTMENT WITHOUT PREJUDICE

       NOW COMES the United States of America, by and through its attorneys,

David C. Weiss, United States Attorney for the District of Delaware, and Maureen

McCartney, Assistant United States Attorney for the District of Delaware, and

hereby moves this Honorable Court to dismiss the pending indictment against the

defendant, Brendan Bellamy, without prejudice. Such dismissal is in the interests of

justice.

                                             Respectfully Submitted,

                                             DAVID C. WEISS
                                             United States Attorney


                                         By: /s/ Maureen McCartney
                                             Maureen McCartney
                                             Assistant United States Attorney


Dated: April 20, 2020


       IT IS SO ORDERED this 20th          April
                             ____ day of _____________, 2020.


                                       /s/ Judge Richard G. Andrews
                                      _______________________
                                      Honorable Richard G. Andrews
                                      United States District Judge
